Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Election/Restrictions
Applicant's election with traverse of the compound of formula I 
    PNG
    media_image1.png
    196
    824
    media_image1.png
    Greyscale
wherein: 
(a) W11 is S, 
(b) W12 is not present since s=0, 
(c) 
    PNG
    media_image2.png
    50
    96
    media_image2.png
    Greyscale
is 
    PNG
    media_image3.png
    107
    167
    media_image3.png
    Greyscale
  , wherein           
(d) R11 selected from ONE of H, F, straight-chain or branched alkyl having 1 to 25 C atoms, in which, in addition, one or more non-adjacent CH2 groups may each be replaced, independently of one another, by -C(Rz)=C(Rz)-, -C=C-, -N(Rz)-, -O-, -S-, -CO-, -CO-O-, -O-CO- or -O-CO-O- in such a way that O and/or S atoms are not linked directly to one another, and in which, in addition, one or more H atoms may be replaced by F, Cl, Br, I or CN,
(e) R12 selected from ONE of H, F, straight-chain or branched alkyl having 1 to 25 C atoms, in which, in addition, one or more non-adjacent CH2 groups may each be replaced, independently of one another, by -C(Rz)=C(Rz)-, -C=C-, -N(Rz)-, -O-, -S-, -CO-, -CO-O-, -O-CO- or -O-CO-O- in such a way that O and/or S atoms are not linked directly to one another, and in which, in addition, one or more H atoms may be replaced by F, Cl, Br, I or CN,
(f) Rz H, 
(g) A11 is an aryl group, which may be substituted by one or more radicals L,
(h) A12 is an aryl group, which may be substituted by one or more radicals L,
(i) A21 is an aryl group, which may be substituted by one or more radicals L,
(j) A22 is an aryl group, which may be substituted by one or more radicals L,
(k) L is F, 
(l) Z10 is not present since s=0, 
(m) Z11 is a single bond, 
(n) Z12 is a single bond, 
(o) Z21 is -N=N-, 
(p) Z22 is -N=N-,
(q) Rx1 is not present since each of Z11 and Z12 are a single bond,
(r) Rx2 is not present since each of Z11 and Z12 are a single bond,
(s) Ry1 is not present since each of Z11 and Z12 are a single bond,
(t) Ry2 is not present since each of Z11 and Z12 are a single bond, 
(u) Rx11 is H, 
(v) Rx12 is H, 
(w) Rx13 is not present in light of the previous selection of
    PNG
    media_image2.png
    50
    96
    media_image2.png
    Greyscale
,
(x) Rx14 is not present in light of the previous selection of
    PNG
    media_image2.png
    50
    96
    media_image2.png
    Greyscale
,
(y) r is 1,
(z) t is 1, 
(aa) s is 0, and
(ab) n1 is not present in light of.
in the reply filed on 26 July 2022 is acknowledged.  The traversal is on the grounds that no indication is given in the office action as to separate classification of any species within the claim. This is not found persuasive because an election of species requirement was done, not a restriction. While there is a structure 
    PNG
    media_image4.png
    195
    106
    media_image4.png
    Greyscale
common to the species, the property and activity is contingent in part upon the selection of W11; since “S” is a donor and each of “Se” and “O” are acceptors, it is reasonable to speculate that the properties and activities of the resulting compound are impacted by the selection of the substituent  W11.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being vague and indefinite when it recites “straight-chain or branched alkyl having 1 to 25 C atoms” (emphasis added) with respect to the substituents R12 and R12 in the compound of formula I; the scope of the protection sought is not clear, since a branched alkyl group requires a minimum of 3 C atoms. Claim 1 fails to particularly point out and distinctly claim the substituents R12 and R12 in the compound of formula I.
Claim 1 is rejected as being vague and indefinite when it recites “branched or cyclic alkyl having 1 to 25 C atoms” (emphasis added) with respect to the substituent Rz in the compound of formula I; the scope of the protection sought is not clear, since each of a branched alkyl group and a cyclic alkyl group requires a minimum of 3 C atoms. Claim 1 fails to particularly point out and distinctly claim the substituents Rz in the compound of formula I.
Claim 1 is rejected as being vague and indefinite when it recites “straight-chain or branched alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy having 1 to 25 C atoms” (emphasis added) with respect to the substituent L in the compound of formula I; the scope of the protection sought is not clear, since each of a branched alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy group requires a minimum of 3 C atoms. Claim 1 fails to particularly point out and distinctly claim the substituent L in the compound of formula I.
Claim 1 is rejected as being vague and indefinite when it recites “straight-chain or branched alkylene having 2 to 10 C atoms” (emphasis added) with respect to the substituent L in the compound of formula I; the scope of the protection sought is not clear, since a branched alkylene group requires a minimum of 3 C atoms. Claim 1 fails to particularly point out and distinctly claim the substituents L in the compound of formula I.
Claim 8 is rejected as being vague and indefinite when it recites “a liquid-crystalline component B) also referred to as “LC host mixture”” (emphasis added); the scope of the protection sought is not clear. The phrase "also referred to as “LC host mixture”” renders the claim indefinite because it is unclear whether the limitation is part of the claimed invention.  See MPEP § 2173.05(d). Claim 8 fails to particularly point out and distinctly claim the contents of the claimed liquid-crystalline medium. Claims 9 and 10 are rejected as being vague and indefinite when they recite “an LC host mixture”. 
Allowable Subject Matter
The elected species set forth in the preceding paragraph 2 is allowable. Upon a search of the prior art of the remaining species, the Election of Species requirement as set forth in the Office action mailed on 2 June 2022 has been reconsidered pursuant to MPEP § 821.04(a). The Election of Species requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the Election of Species requirement is hereby withdrawn. 
In view of the above noted withdrawal of the Election of Species requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once an Election of Species requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure of a benzohetero(1,3)diazole compound: U.S. Patent No. 9,624,212 and 7,217,824
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722